 



Exhibit 10.4
EXECUTION COPY
GUARANTY SUPPLEMENT
May 19, 2006
Bank of America, N.A. (“Bank of America”),
as the Administrative Agent under the
Credit Agreement referred to below
Credit Agreement dated as of February 8, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among
Del Monte Corporation, a Delaware corporation (the “Borrower”),
Del Monte Foods Company, a Delaware corporation (“Holdings”),
Bank of America, N.A. as Administrative Agent,
Swing Line Lender and L/C Issuer, the other Lenders party thereto,
Morgan Stanley Senior Funding Inc., as Syndication Agent,
JPMorgan Chase Bank, N.A., Harris Trust and Savings Bank and Suntrust Bank,
as Co-Documentation Agents and Banc of America Securities LLC and
Morgan Stanley Senior Funding Inc., as Joint Lead Arrangers
and Joint Book Managers.
Ladies and Gentlemen:
          Reference is made to the above-captioned Credit Agreement and to the
Subsidiary Guaranty referred to therein (such Subsidiary Guaranty, as in effect
on the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Subsidiary Guaranty”). The capitalized terms defined in the Subsidiary Guaranty
or in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.
          Section 1. Guaranty; Limitation of Liability. (a) Each of the
undersigned hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party or Guarantor now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Subsidiary Guaranty or any other Loan Document to the extent
such Secured Party is entitled to reimbursement of any such expenses by any Loan
Party or Guarantor. Without limiting the generality of the foregoing, each of
the undersigned’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any other Loan Party or
Guarantor to any Secured Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan Party
or Guarantor.

 



--------------------------------------------------------------------------------



 



          (b) Each of the undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Subsidiary Guaranty and the Obligations of each of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code of the United States, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Subsidiary Guaranty and the Obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and each of the undersigned
hereby irrevocably agree that the Obligations of each of the undersigned under
this Guaranty Supplement and the Subsidiary Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of each of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.
          (c) Each of the undersigned hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this Guaranty Supplement, the Subsidiary Guaranty or the Guaranty of
Holdings contained in the Credit Agreement, as the case may be, or any other
guaranty, each of the undersigned will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.
          Section 2. Obligations Under the Guaranty. Each of the undersigned
hereby agrees, as of the date first above written, to be bound as a Guarantor by
all of the terms and conditions of the Subsidiary Guaranty to the same extent as
each of the other Guarantors thereunder. Each of the undersigned further agrees,
as of the date first above written, that each reference in the Subsidiary
Guaranty to an “Additional Guarantor” or a “Guarantor” shall also mean and be a
reference to such undersigned, and each reference in any other Loan Document to
a “Subsidiary Guarantor” or a “Loan Party” shall also mean and be a reference to
such undersigned.
          Section 3. Representations and Warranties. Each of the undersigned
hereby, with respect to itself, makes each representation and warranty set forth
in Section 6 of the Subsidiary Guaranty to the same extent as each other
Guarantor.
          Section 4. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.
          Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE SECURED PARTIES SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE

2



--------------------------------------------------------------------------------



 



SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. THE GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.
          Section 6. Waiver of Jury Trial. THE GUARANTOR WAIVES ITS RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE GUARANTOR AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH GUARANTOR FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT OR MODIFICATION TO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS.
 3

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

                  Very truly yours,    
 
                MEOW MIX HOLDINGS, INC.    
 
           
 
  By:
Name:   /s/ THOMAS E. GIBBONS
 
Thomas E. Gibbons    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    
 
                THE MEOW MIX COMPANY    
 
           
 
  By:
Name:   /s/ THOMAS E. GIBBONS
 
Thomas E. Gibbons    
 
  Title:   Vice President and Treasurer    
 
                MEOW MIX DECATUR PRODUCTION I, LLC         By: The Meow Mix
Company,
its sole member    
 
           
 
  By:
Name:   /s/ THOMAS E. GIBBONS
 
Thomas E. Gibbons    
 
  Title:   Vice President and Treasurer    

Guaranty Supplement — Signature Page

 